Exhibit 10.7




FINANCIAL COMMUNICATIONS CONSULTING AGREEMENT







This consulting agreement ("Agreement"), effective as of July 21, 2008, is
entered by and between GelTech Solutions, Inc. a Delaware corporation ("the
Company or “Company") and Wall Street Resources, Inc., a Florida corporation
("Consultant").




RECITALS




WHEREAS, the Company is a public company with its shares of common stock trading
under the symbol “GLTC” on the OTCBB exchange in the United States; and




WHEREAS, Consultant has experience in the area of security analysis, corporate
finance, investor communications; and




WHEREAS, the Company desires to engage the services of Consultant to provide
written financial materials including, but not limited to, comprehensive
Analytical Profiles, Summary Reports and Equity Notes, as well as providing
investor relations services and communications with existing shareholders,
brokers, dealers and other investment professionals, as to the Company's current
and proposed activities;




NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the Company and
Consultant agree as follows:




1.

Term of Consultancy.   The Company engages Consultant to act in a consulting
capacity to the Company, and Consultant agrees to provide services to the
Company commencing on the date first set forth above and ending twelve months
from the effective date above.




2.

Duties of Consultant.  The Consultant will generally provide the following
consulting services (the “Services”) during the term of this Agreement:




a.

Provide written analytical coverage and reports, advise and assist the Company
in developing and implementing appropriate plans and materials for presenting
the Company and its business plans, strategy and objectives to the financial
community;

 

b.

Write, update and disseminate comprehensive Analytical Profiles regarding the
Company to shareholders, brokers, dealers and other investment community
professionals and the general investing public within the Consultant's network;




c.

Create and update four Summary Reports and/or two page glossy fact sheets;




d.

Write and distribute Equity Notes when applicable during contract period;




e.

Include a company write up in 12 monthly newsletters;




f.

Include a company write up in 240 daily newsletters;




g.

Featured the company on WSR’s website with dedicated landing page;







3.

Allocation of Time and Energies.  The Consultant will perform the Services in a
professional manner in accordance with accepted industry standards and in
compliance with applicable securities laws and regulations. Although no specific
hours-per-day requirement will be required, the parties acknowledge and agree
that a disproportionately large amount of the effort to be extended and the
costs to be incurred by the Consultant, and the benefits to be received by the
Company, are to be expected to occur upon and shortly after, and in any event,
within two months of the effectiveness of this Agreement.  It is explicitly
understood that Consultant's performance of its duties hereunder will in no way
be measured by the price of the Company's common stock, nor the trading volume
of the Company's common stock. It is understood that the Company is entering
into this Agreement with the understanding that Gerald N. Kieft will be the
principal of Consultant during the entire term of this Agreement.





Initial  ______,______




--------------------------------------------------------------------------------

4.

Remuneration.  As full and complete compensation for Consultant’s agreement to
perform the Services, the Company shall compensate the Consultant as follows:




a.

For undertaking this engagement and for other good and valuable consideration,
the Company agrees to issue and deliver to the Consultant a "Commencement
Bonus", payable in the form of 35,000 shares of the Company's 144 restricted
Common Stock ("Common Stock") and $0 in cash. The 144 restricted Common Stock
portion of the Commencement Bonus shall be issued to the Consultant immediately
following the execution of this Agreement and shall, when issued to the
Consultant, be fully paid and non-assessable. However, the shares of Common
Stock shall vest in approximately equal increments monthly over the term of this
Agreement commencing one month from the date of this Agreement, subject to the
Agreement remaining in force on each applicable vesting date.  The Company
understands and agrees that Consultant has forgone significant opportunities to
accept this engagement and the Company derives substantial benefit from the
execution of this Agreement and the ability to establish its relationship with
Consultant.




b.

The Company will also pay the Consultant a $3,000 per month retainer which is
due on the 15th of each month with the first payment being due immediately upon
the execution of this agreement.  In month four the payment increases to $5,000
per month for the remainder of the contract.




c.

All shares of the Common Stock issued pursuant to this Agreement shall be issued
in the name of Consultant. The Company agrees that all shares of Common Stock
issued to Consultant hereunder shall carry “piggyback registration rights”
whereby such shares will be included in the next Registration Statement filed by
the Company with the Securities and Exchange Commission ("SEC"), pursuant to
which such shares and options could be registered, and Company will use its best
efforts to cause such Registration Statement to be declared effective by the SEC
as soon as possible thereafter. The piggyback rights will not be for any Form
S-4 or S-8 or any other applicable form and will be subject to execution of the
Company’s standard Registration Rights Agreement. It is further agreed that if
at any time during the term of this agreement, the Company or substantially all
of the Company’s assets are merged with or acquired by another entity, or some
other change occurs in the legal entity that constitutes the Company, the
Consultant shall retain and will not be requested by the Company to return any
of the Common Stock issued to Consultant.




d.

Consultant acknowledges that the shares of Common Stock to be issued pursuant to
this Agreement (collectively, the "Shares") have not been registered under the
Securities Act of 1933 and accordingly are "restricted securities" within the
meaning of Rule 144 of the Act. As such, the shares may not be resold or
transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such a resale or transfer is exempt from the
registration requirements of Rule 144 of the Act.







5.

Expenses.  Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items for which the Company will reimburse Consultant.
 Such extraordinary items include travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners for large groups of
investment professionals, mass faxing to a sizable percentage of the Company's
constituents, investor conference calls, print advertisements in publications,
and like expenses which must be approved by the Company prior to its incurring
an obligation for reimbursement.   Company is also responsible for direct costs
relating the production and mailing of investor relations kits.




6.

Indemnification.




a.

The Company agrees to indemnify and hold harmless Consultant, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by the Company of its obligations under this Agreement and/or the
Company’s actions in connection with the transactions and/or activities
contemplated herein.




b.

Consultant agrees to indemnify and hold harmless Company, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by Consultant of its obligations under this Agreement and/or the
Consultant’s actions in connection with the transactions and/or activities
contemplated herein.





Initial  ______,______




--------------------------------------------------------------------------------







7.

Representations. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant are
accurate, and the Consultant warrants and represents that all communications by
Consultant with the public, with respect to the financial affairs, operations,
profitability and strategic planning of the Company, will be in accordance with
information provided to it by the Company. The Consultant may rely upon the
accuracy of the information provided by the Company without independent
investigation. Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the Services set forth herein. Consultant acknowledges that to the best
of its knowledge, the performance of the Services will not violate any rule or
provision of any regulatory agency having jurisdiction over Consultant.
Consultant acknowledges that to the best of its knowledge, Consultant and its
officers and directors are not the subject of any investigation, claim, decree
or judgment involving any violation of the SEC or securities law. The Company
acknowledges that to the best of its knowledge that it has not violated any rule
or provision of any regulatory agency having jurisdiction over the Company. The
Company also acknowledges that, to the best of its knowledge, the Company is not
the subject of any investigation, claim, decree or judgment involving any
violation of the SEC or securities laws.




8.

Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements, without the express written consent of the entity
to be bound.




9.

Attorneys' Fees.  If any legal action(s) or any arbitration or other
proceeding(s) is brought for the enforcement or interruption of the Agreement,
or because of alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorney's' fees and other costs in
connection with that action(s) or proceeding(s), in addition to any other relief
to which they may be entitled.




10.

Waiver.  The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.




11.

Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address set forth herein below:  




Company Address:

Consultants Address:




GelTech Solutions, Inc.

Wall Street Resources, Inc.

1460 Park Lane South, Suite 1

2646 SW Mapp Road, Suite 303

Jupiter, FL 33458

Palm City, FL 34990

           

                                                                                                                         

Either party may change address, to which notices for it shall be addressed by
providing notice of such change to the other party, in the manner set forth in
this paragraph.




12.

Choice of Law, Jurisdiction and Venue.  This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Florida, without giving effect to its conflict of laws or choice of law
principles.




13.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant's activities
or remuneration under this Agreement, shall be settled by binding arbitration in
West Palm Beach, Florida in accordance with the applicable rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction.




14.

Due Diligence Period.  The Consultant retains the right to terminate this
Agreement for thirty (30) days from the effectiveness of this Agreement while
Consultant completes due diligence.  Consultant explicitly understands that all
Cash, Common Stock, Options or any other compensations received by the
Consultant from the Company will be forfeited and returned to the company within
five (5) days of written termination of the Agreement.





Initial  ______,______




--------------------------------------------------------------------------------




15.

Right to Change Opinion.  It is explicitly understood that forecasts, price
targets and ratings are based heavily upon timely information supplied by the
Company that is deemed to be realistic and accurate.  Consultant reserves the
right to revise their opinion regarding, but not limited to, revenue
projections, income projections, price targets or rating in light of new
information or if any prior information is found to be inaccurate or misleading.
 It is further agreed that Consultant reserves the right to revise their opinion
regarding, but not limited to, revenue projections, income projections, price
targets or rating in light of any significant or material change in the Company
including, but not limited to, excessively dilutive financing, change in
business model, merger, acquisition or change in management.




16.

Complete Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.




AGREED TO:




"The Company"

GelTech Solutions, Inc.

 

1460 Park Lane South

 

Suite 1

 

Jupiter, FL 33458

 

 

  

 

 

 

Dated:

By:  

/s/

 

 

Michael Cordani

Chief Executive Officer

and Its Duly Authorized Officer







"Consultant"

Wall Street Resources, Inc.

 

2646 SW Mapp Road

 

Suite 303

 

Palm City, FL 34990

 

 

  

 

 

 

Dated:

By:  

/s/

 

 

Gerald N. Kieft

President

and Its Duly Authorized Officer














Initial  ______,______


